 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA

12   SHARONE RANDOLPH,                              )
                                                    )   Case No. 2:18-cv-00555-JAD-PAL
13                         Plaintiff,               )
                                                    )
14          v.                                      )   JOINT STIPULATION FOR EXTENSION OF
                                                    )   TIME AND [PROPOSED ORDER]
15   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )   (SECOND REQUEST)
16                                                  )
                           Defendant.               )
17

18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for responding to Plaintiff’s Motion for Remand be extended from October 29, 2018 to
20
     November 29, 2018. This is Defendant’s second request for extension. Good cause exists to grant
21
     Defendant’s request for extension. Counsel was out of the office for the last two weeks on intermittent
22

23   sick leave for the flu/acute pneumonia. Counsel also has over 75+ active matters, which requires two

24   or more dispositive motions a week until mid-November. In addition, Counsel has active civil rights

25   and representative misconduct matters that require immediate investigation. Counsel also has a Ninth
26
     Circuit brief due in mid-November, which requires multiple levels of review. Due to Counsel’s


                                                        -1-
 1   unexpected leave, Counsel became behind on her heavy workload. As such, Counsel needs additional
 2   time to adequately review the transcript and properly respond to Plaintiff’s Motion for Summary
 3
     Judgment. Defendant makes this request in good faith with no intention to unduly delay the
 4
     proceedings. The parties further stipulate that the Court’s Scheduling Order shall be modified
 5
     accordingly.
 6

 7                                               Respectfully submitted,

 8   Dated: October 25, 2018                     /s/ *Cyrus Safa
                                                 (*as authorized by email on October 24, 2018)
 9                                               CYRUS SAFA
                                                 Attorney for Plaintiff
10

11

12   Dated: October 25, 2018                     DAYLE ELIESON
                                                 United States Attorney
13                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
14
                                                 Social Security Administration
15

16                                        By     /s/ Tina L. Naicker
                                                 TINA L. NAICKER
17                                               Special Assistant U.S. Attorney
                                                 Attorneys for Defendant
18

19
                                                   ORDER
20
     APPROVED AND SO ORDERED:
21

22

23
             October 29, 2018
     DATED:_______________________               _________________________
24                                               HON. PEGGY A. LEEN
                                                 UNITED STATES MAGISTRATE JUDGE
25

26


                                                      -2-
 1                                     CERTIFICATE OF SERVICE

 2        I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3   JOINT STIPULATION FOR EXTENSION OF TIME AND [PROPOSED] ORDER on the date

 4   and via the method of service identified below:

 5
            CM/ECF:
 6
            Cyrus Safa
 7          Law Offices of Lawrence D. Rohlfing
            12631 E. Imperial Highway, Suite C-115
 8          Santa Fe Springs, CA 90670
            562-868-5886
 9          Fax: 562-868-5491
            Email: cyrus.safa@rohlfinglaw.com
10
            Gerald Welt
11          Gerald M. Welt, Chtd.
            703 S. 8th St.
12          Las Vegas, NV 89101
            702-382-2030
13          Fax: 702-684-5157
            Email: gmwesq@weltlaw.com
14
            Attorneys for Plaintiff
15

16          Respectfully submitted this 25th day of October 2018,
17

18                                                       /s/ Tina L. Naicker
                                                         TINA L. NAICKER
19                                                       Special Assistant United States Attorney
20

21

22

23

24

25

26


                                                       -3-
